LAWRENCE E. MOONEY, Chief Judge.
Jarvell Knight appeals from a judgment denying his petition for writ of habeas corpus.
We are obligated to determine whether we have jurisdiction and if we lack jurisdiction to entertain an appeal, then it should be dismissed. Fischer v. City of Washington, 55 S.W.3d 372, 377 (Mo.App. E.D.2001). An appeal does not he from a decision in a habeas corpus proceeding. Bebee v. State, 619 S.W.2d 363 (Mo.App. S.D.1981). Here, the appellant seeks to appeal from the judgment denying his writ of habeas corpus in the circuit court. Where a petition for writ of habeas corpus is denied, petitioner’s remedy is by way of a successive apphcation for writ of habeas corpus, not by appeal. State ex rel. Bennett v. Gagne, 623 S.W.2d 87, 89 (Mo.App. W.D.1981).
The appeal is dismissed for lack of an appealable judgment.
LAWRENCE G. CRAHAN and ROBERT G. DOWD, JR., JJ., concur.